Title: From George Washington to Thomas Jefferson, 26 February 1793
From: Washington, George
To: Jefferson, Thomas



Sir,
Philadelphia Feb: 26th 1793.

The minister of France may, as soon as he pleases, make arrangements with the Secretary of the Treasury for the payment of Three million of Livres on account of the debt due from the U: States to France (including the one hundred thousand dollars already ordered, in part) agreeably to the requisition of M. Le Brun Minister for Foreign Affairs in that Country, & In such manner as will comport with the state of the Treasury.

Go: Washington

